Exhibit 10.6

 

RIGHT TO SHARES LETTER AGREEMENT

 

This Right to Shares Letter Agreement, dated as of February 22, 2013 (this
“Agreement”) constitutes an agreement between PLC Systems Inc. (the “Company”)
and GCP IV LLC (the “Purchaser”).

 

WHEREAS, the Company and Purchaser and other investors signatory thereto entered
into that certain Securities Purchase Agreement (the “Purchase Agreement”),
dated February 22, 2013, among the Company and the purchasers signatory
thereto.  The Purchaser agreed to pay an aggregate Subscription Amount of
$1,200,000 (the “Subscription Amount”) for the purchase and issuance of
8,000,000 Shares and Warrants to purchase up to an additional 8,000,000 Shares.

 

WHEREAS, in lieu of issuing 7,000,000  of the aggregate Shares purchased by
Purchaser at the Closing, and as a condition to the Purchaser’s obligations
under the Purchase Agreement, the Company and the Purchaser have agreed to enter
into this Agreement whereby, subject to the terms and conditions set forth
herein, from time to time, the Company shall be obligated to issue and the
Purchaser shall have the right to the issuance up to 7,000,000 Shares, subject
to adjustment hereunder (the “Reserved Shares” and such right of the Purchaser,
the “Right”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

Section 1.              Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

Section 2.              Issuance of Reserved Shares.

 

Section 2.1            Issuance of Right in Lieu of Share Issuance.  In lieu of
issuing 7,000,000 of the Shares to the Purchaser at the Closing, the Company
hereby grants the Right to the Purchaser.  The Company and the Purchaser hereby
agree that no additional consideration is payable in connection with the
issuance of the Reserved Shares.  The Purchaser acknowledges and agrees that the
Company has no obligation to repay the Subscription Amount to the Purchaser, or
any assignee or successor to the Purchaser.

 

Section 2.2            Right of Issuance of Shares.  Subject to the terms
hereof, the exercise of the Right may be made, in whole or in part, at any time
or times on or after the date hereof by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Purchaser at the address of the Purchaser appearing on the books of
the Company) of a duly executed facsimile copy of the Notice of Issuance
Form annexed hereto. Partial exercises of the Right resulting in issuances of a
portion of the total number of Reserved Shares available hereunder shall have
the effect of lowering the outstanding number of Reserved Shares purchasable
hereunder in an amount equal to the applicable number of Reserved Shares
issued.  The Purchaser and the Company shall maintain records showing the number
of Reserved Shares issued and the date of such issuances. The Company shall
deliver any objection to any Notice of Issuance Form within two (2) Business
Days of receipt of such notice.  The Purchaser and any assignee, by assignment
of this Agreement, acknowledge and agree that, by reason of the provisions of
this paragraph, following the issuance of a portion of the Reserved Shares
hereunder, the number of Reserved Shares available for issuance hereunder at any
given time may be less than the amount stated in Section 2 hereof.

 

Section 2.3            Delivery of Certificates.  Certificates for the Reserved
Shares issued hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either
(A) there is an effective registration statement permitting the issuance of the
Reserved Shares to or resale of the Reserved Shares by the Purchaser or (B) the
Reserved Shares are eligible for resale

 

--------------------------------------------------------------------------------


 

by the Purchaser without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery to the address specified by the
Purchaser in the Notice of Issuance by the date that is three (3) Trading Days
after the delivery to the Company of the Notice of Issuance (such date, the
“Share Delivery Date”).  The Reserved Shares shall be deemed to have been
issued, and Purchaser or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Right has been exercised.

 

Section 2.4            Compensation for Buy-In on Failure to Timely Deliver
Certificates.  In addition to any other rights available to the Purchaser, if
the Company fails to cause the Transfer Agent to transmit to the Purchaser a
certificate or the certificates representing the Reserved Shares pursuant to an
exercise on or before the Share Delivery Date, and if after such date and prior
to the delivery of such certificate or certificates the Purchaser is required by
its broker to purchase (in an open market transaction or otherwise) or the
Purchaser’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of the Reserved Shares which
the Purchaser anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Purchaser the amount, if any, by which
(x) the Purchaser’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Reserved Shares that the Company was required
to deliver to the Purchaser in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed, and (B) at the option of the Purchaser, either reinstate the
portion of the Right and equivalent number of Reserved Shares for which such
exercise was not honored (in which case such exercise shall be deemed rescinded,
and the Purchaser shall promptly return to the Company the certificates issued
to such Purchaser pursuant to the rescinded Notice of Issuance) or deliver to
the Purchaser the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Purchaser purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Purchaser $1,000.
The Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.  Nothing herein shall limit a
Purchaser’s right to pursue any other remedies available to it hereunder, at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Right as
required pursuant to the terms hereof.

 

Section 2.5            Charges, Taxes and Expenses.  Issuance of certificates
for Reserved Shares shall be made without charge to the Purchaser for any issue
or transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Purchaser or in such name
or names as may be directed by the Purchaser; provided, however, that in the
event certificates for Reserved Shares are to be issued in a name other than the
name of the Purchaser, subject to the terms of Section 4.1(a) of the Purchase
Agreement, the Purchaser shall deliver the Assignment Form attached hereto duly
executed by the Purchaser and the Company may require, as a condition thereto,
the payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto.  The Company shall pay all Transfer Agent fees required for same-day
processing of any Notice of Issuance.

 

Section 2.6            Closing of Books.  The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
the Right, pursuant to the terms hereof.

 

Section 2.7            Purchaser’s Limitations.  The Purchaser shall not have
the right to exercise any portion of the Right, pursuant to Section 2 or
otherwise, to the extent that after giving effect to such issuance after
exercise as set forth on the applicable Notice of Issuance, the Purchaser
(together with the Purchaser’s Affiliates, and any other Persons acting as a
group together with the Purchaser or any of the Purchaser’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Purchaser and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of the Right with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining,

 

--------------------------------------------------------------------------------


 

nonexercised portion of the Right beneficially owned by the Purchaser or any of
its Affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Purchaser or any of its Affiliates.  The Company shall not be
liable for any instruction received by the Purchaser. Except as set forth in the
preceding sentence, for purposes of this Section 2.7, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Purchaser that the Company is not representing to the Purchaser that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Purchaser is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the limitation contained in this
Section 2.7 applies, the determination of whether the Right is exercisable (in
relation to other securities owned by the Purchaser together with any
Affiliates) and of which portion of the Right is exercisable shall be in the
sole discretion of the Purchaser, and the submission of a Notice of Issuance
shall be deemed to be the Purchaser’s determination of whether the Right is
exercisable (in relation to other securities owned by the Purchaser together
with any Affiliates) and of which portion of the Right is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder.  For purposes of this Section 2.7,
in determining the number of outstanding shares of Common Stock, the Purchaser
may rely on the number of outstanding shares of Common Stock as reflected in
(A) the Company’s most recent periodic or annual report filed with the
Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of the Purchaser, the Company shall within two Trading
Days confirm orally and in writing to the Purchaser the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Right, by the Purchaser or
its Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
(unless otherwise elected by the Purchaser on the signature page to the Purchase
Agreement) of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
exercise of the Right.  The Purchaser, upon not less than 61 days’ prior notice
to the Company, may increase or decrease the Beneficial Ownership Limitation
provisions of this Section 2.7.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company.  The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 2.8 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor assignee of this Agreement.

 

Section 3.              Certain Adjustments.

 

Section 3.1.           Stock Dividends and Splits. If the Company, at any time
while the Right exists: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock,
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the number of Reserved Shares issuable upon
exercise of the Right shall be proportionately adjusted.  Any adjustment made
pursuant to this Section 3.1 shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution (provided that if the declaration of such dividend or distribution
is rescinded or otherwise cancelled, then such adjustment shall be reversed upon
notice to the Purchaser of the termination of such proposed declaration or
distribution as to any unexercised portion of the Right at the time of such
rescission or cancellation) and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

--------------------------------------------------------------------------------


 

Section 3.2            Benefit of Contractual Rights.  All contractual rights
granted to the investors under the Purchase Agreement are hereby granted to the
Purchaser with respect to the Reserved Shares, including, without limitation,
Section 4.14 of the Purchase Agreement.  If requested by the Purchaser, at the
time of any Dilutive Issuance, the Company and Purchaser shall enter into an
agreement similar this Agreement with respect to any shares that would have
otherwise been issuable to the Purchaser under Section 4.14 of the Purchase
Agreement had the Purchaser been issued Shares at Closing instead of entering
into this Agreement with respect to the Reserved Shares.

 

Section 3.3            Subsequent Rights Offerings.  If Section 3.1 above does
not apply, if at any time the Company grants, issues or sells any Common Stock
Equivalents or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then the Purchaser will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Purchaser could have acquired if the Purchaser had held the number of shares
of Common Stock acquirable upon complete exercise of the Right (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Purchaser’s right to participate in
any such Purchase Right would result in the Purchaser exceeding the Beneficial
Ownership Limitation, then the Purchaser shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Purchaser until
such time, if ever, as its right thereto would not result in the Purchaser
exceeding the Beneficial Ownership Limitation).

 

Section 3.4            Fundamental Transaction. If, at any time while the Right
remains outstanding, (i) the Company, directly or indirectly, in one or more
related transactions effects any merger or consolidation of the Company with or
into another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of the Right, the
Purchaser shall have the right to receive, for each Reserved Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Purchaser (without regard to
any limitation in Section 2.8 on the exercise of the Right), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of one share of Common Stock.  Upon the occurrence of
any such Fundamental Transaction, the any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) 
shall succeed to, and be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Agreement and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Agreement and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.

 

Section 3.5            Notice to Allow Exercise of Right. If (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Company shall declare a special nonrecurring cash

 

--------------------------------------------------------------------------------


 

dividend on or a redemption of the Common Stock, (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights,
(D) the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property,
or (E) the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be mailed to the Purchaser at its address on the
signature page to the Purchase Agreement, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Company or any of
the Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Purchaser shall remain
entitled to exercise the Right during the period commencing on the date of such
notice to the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

 

Section 4.              Transfer of Right.

 

Section 4.1            Transferability.  Subject to compliance with any
applicable Securities Laws and to the provisions of Section 4.1 of the Purchase
Agreement, the Right and all rights hereunder (including, without limitation,
any registration rights) are transferable, in whole or in part, upon written
assignment substantially in the form attached hereto duly executed by the
Purchaser or its agent or attorney and funds sufficient to pay any transfer
taxes payable upon the making of such transfer of this Agreement delivered to
the principal office of the Company or its designated agent.  Upon such
assignment and, if required, such payment, the Company shall enter into a new
agreement with the assignee or assignees, as applicable, and this Agreement
shall promptly be cancelled.  The Right, if properly assigned in accordance
herewith, may be exercised by a new holder for the issue of Reserved Shares
without having a new agreement executed.

 

Section 4.2            Division of Rights. The Right may be divided or combined
with other rights upon presentation hereof at the aforesaid office of the
Company, together with a written notice specifying the names and denominations
in which such Rights are to be granted, signed by the Purchaser or its agent or
attorney.

 

Section 5.              Cash Payment of Reserved Shares Upon Cash Transaction of
the Company.  In connection with a Fundamental Transaction (as defined in the
Purchase Agreement of even date) that is an all cash transaction (a “Cash Change
of Control Transaction”), the Company shall have the right to redeem Reserved
Shares not yet distributed to the Purchaser under this Agreement by paying in
cash to the Purchaser an amount equal to the price per Common Share paid in the
Cash Change of Control Transaction multiplied by the number of Reserved Shares
not yet distributed to the Purchaser under this Agreement immediately prior to
the Cash Change of Control Transaction.  The payment of cash shall be made to
the Purchaser immediately prior to or concurrent with the consummation of the
Cash Change of Control Transaction.

 

Section 6.              Effect on Transaction Documents.  This Agreement shall
be deemed for all purposes as a Transaction Document (as defined in the Purchase
Agreement) and all representations and warranties made by the Company and the
Purchaser shall apply with respect to this Agreement.

 

--------------------------------------------------------------------------------


 

Section 7.              Miscellaneous.

 

Section 7.1            No Rights as Stockholder Until Exercise.  This Agreement
does not entitle the Purchaser to any voting rights, dividends or other rights
as a stockholder of the Company prior to the exercise hereof as set forth in
Section 2.

 

Section 7.2            Saturdays, Sundays, Holidays, etc.  If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then, such action may be
taken or such right may be exercised on the next succeeding Business Day.

 

Section 7.3            Authorized Shares.

 

The Company covenants that, during the period the Right is outstanding, it will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Reserved Shares upon the exercise of
the Right.  The Company further covenants that its issuance of the Right shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Reserved Shares upon the due exercise of the Right.  The Company will take
all such reasonable action as may be necessary to assure that such Reserved
Shares may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of the Trading Market upon which the
Common Stock may be listed.  The Company covenants that all Reserved Shares
which may be issued upon the exercise of the Right represented by this Agreement
will, upon exercise of the Right, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Purchaser, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Agreement, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Purchaser as set forth in
this Agreement against impairment.  Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Reserved
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Reserved Shares upon the exercise of the Right and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Agreement.

 

Before taking any action which would result in an adjustment in the number of
Reserved Shares for which the Right provides for, the Company shall obtain all
such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies having jurisdiction thereof.

 

Section 7.4            Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.

 

Section 7.5            Nonwaiver and Expenses.  No course of dealing or any
delay or failure to exercise any right hereunder on the part of Purchaser shall
operate as a waiver of such right or otherwise prejudice the Purchaser’s rights,
powers or remedies.  Without limiting any other provision of this Agreement or
the Purchase Agreement, if the Company willfully and knowingly fails to comply
with any provision of this Agreement, which results in any material damages to
the Purchaser, the Company shall pay to the Purchaser such amounts as shall be
sufficient to cover any costs and expenses including, but not limited to,
reasonable attorneys’ fees, including those of appellate proceedings, incurred
by the Purchaser in collecting any amounts due pursuant hereto or in otherwise
enforcing any of its rights, powers or remedies hereunder.

 

--------------------------------------------------------------------------------


 

Section 7.6            Notices.  Any notice, request or other document required
or permitted to be given or delivered to the Purchaser by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

Section 7.7            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares Letter
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

PLC SYSTEMS INC.

 

Address for Notice:

 

 

 

 

 

 

 

 

459 Fortune Boulevard

 

 

Milford, MA 01757

By:

 

Fax: (508) 541-7990

 

 

 

 

 

 

 

/s/ Mark R. Tauscher

 

 

Name:

Mark R. Tauscher

 

 

Title:

President and CEO

 

 

 

With a copy to (which shall not constitute notice):

 

Gennari Aronson, LLP

300 First Avenue

Needham, MA 02494

Attn: Neil H. Aronson, Esq.

Fax: 781-719-9853

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO PLC SYSTEMS INC.

RIGHT TO SHARES LETTER AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Right to Shares Letter
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:

 

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

--------------------------------------------------------------------------------


 

NOTICE OF ISSUANCE

 

TO:         PLC SYSTEMS INC.

 

(1)   The undersigned hereby elects in accordance with the terms and conditions
of the Right to Shares Letter Agreement, dated as of February     , 2013 (the
“Letter Agreement”), to exercise its Right to the issuance of                 
Reserved Shares of the PLC Systems Inc., a Yukon Territory corporation (the
“Company”) pursuant to the terms of the Letter Agreement, and tenders all
applicable transfer taxes, if any.

 

(2)   Please issue a certificate or certificates representing said Reserved
Shares in the name of the undersigned registered holder or in such other name as
is specified below:

 

 

The Reserved Shares shall be delivered to the following DWAC Account Number or
by physical delivery of a certificate to:

 

 

(4)   Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

 

 

 

Name of Registered Holder:

 

 

Signature of Authorized Signatory of Registered Holder:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing Right, execute
this form and supply required information.
Do not use this form to exercise the Right.)

 

PLC SYSTEMS INC.

 

FOR VALUE RECEIVED, the undersigned, hereby assigns in accordance with the terms
and conditions of the Right to Shares Letter Agreement, dated as of
February     , 2013 (the “Letter Agreement”) [        ] all of or
[              ] shares of the Right (as defined in the Letter Agreement) and
all rights evidenced thereby to

 

 

whose address is

 

 

 

 

 

.

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

,

 

 

 

 

 

 

 

 

Purchaser's Signature:

 

 

 

 

 

 

 

 

 

Purchaser's Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on purchaser signature page the Letter Agreement, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Right.

 

--------------------------------------------------------------------------------

 